     Case 2:21-cv-00125-SAB             ECF No. 1-1    filed 03/26/21        PageID.8 Page 1 of 10
             Insurance Gomrnissioner
             ACCEM Efi`~ SOP                                                             C C"P Y
                                                                                    ORIGINAL FILED
                   OCT. 15 2020
 1                                                                                    f1CT 0 8 7020
                TIME: (3
                       ~
 2                                                                                  CLERK'S OFFICE
                                                                                    FERRY COUNTY
 3

 4

 5

 6
         SLIPERIOR COURT OF THE STATE OF WASHIloIGTON FOR FERRY COUNTY
 7

 8      WAYYNE JONES and CINDY JONES,                                         r~
        husband and wife,                              I No:2          5-2    ~.+
 9
                       Plaintiffs,                        COMPLAINT FOR BREACH OF
10                                                        CONTRACT, FAILURE TO ACT IN
        V.                                                GOOD FAITH, VIOLATION OF
11                                                        CONSUMER PROTECTION ACT,
        LIBERTY MUTUAL INSURANCE                          AND INJUNCTIVE RELIEF
12
        COMPANY,
13
                       Defendant.
14

15

16                                              I. PARTIES

17            1.      Wayne and Cindy Jones, were at all relevant times insureds of defendant Liberty

18    Mutual Insurance Company. Plaintiffs reside in Kettle Falls, Washington.

19            2.      Defendant Liberty Mutual Insurance Company is a foreign insurer authorized to
20    conduct business in Washington. Upon information and belief, Liberty Mutual Insurance
21
      Company is a.foreign corporation with its principal place of business in Massachusetts.
22
              3.      Defendant is vicariously liable for the acts and omissions of its employees and
23
      agents, including any outside person or entity to whom defendant assigned claims-handling or
24
      investigative responsibilities.
25
                                                                                RUIz & S14IART
                                                                       PLAINTIFF LITIGATION PLLC
                                                                               95 S: Jackson St., Ste.100
                                                                                  Seattle, WA 98104
       COIVIPI:,AINr - 1                                     ~           Tel. 206-203-9100 Fax 206-785-1702
                                             F~ ~ ~
     Case 2:21-cv-00125-SAB            ECF No. 1-1         filed 03/26/21      PageID.9 Page 2 of 10




 1                                   II. JURISDICTION AND VENUE

 2            4.     The Court has subject-matter jurisdiction under RCW 2.08.010.

 3            5.     This Court has personal jurisdiction over defendant.
 4            6.     Venue is proper in this Court under RCW 4.12.020 because the cause of.action
 5    arose -in this County.
 6
                                    III. CONDITIONS PRECEDENT                          -- --            - -
—7
              7.     All conditions precedent were performed or have occurred:
 8

 9
                                     I'V. FACTUAJL ALLEGATIONS
10
              8.     Defendant issued an insurance policy to plaintiffs insuring their home located at
11
      27 Breezy Top Ln., Kettle Falls, Washington. The policy covered plaintiffs, their home, and
12
      their personal property. Plaintiffs paid a valuable premium for the coverages and protections
13
      contained in the policy.
14
              9.      The policy number is H3726809196470. The policy period was November 7,
15
      2017 November 7, 2018.
16
              10.     Plaintiffs are insureds and first-party claimants under the policy.
17
              11.     Plaintiffs experienced fire loss on or about August 11, 2018.
18

19            12.     Plaintiffs timely notified their insurer of the loss.

20            13.     The policy issued by defendant covers all Iosses incurred by plaintiffs resulting

21    fronl the loss. The policy also promises other benefits, including damage to contents.

22            14.      Plaintiffs suffered a total loss of their property due to the fire.

23            15.     Their personal property and shop were destroyed as a result of the fire.
24            16.     Defendant failed to explain to plaintiffs their rights and benefits under the policy.
25
                                                                                 RUIZ & SMART
                                                                           PLAINTIFF LITIGATION PLLC
                                                                                    95 S. Jackson St., Ste.100
                                                                                       Seattle, WA 98104
       COMPLAINT - 2                                                          Tel. 208-203-9100 Fax 206-785-1702
      Case 2:21-cv-00125-SAB            ECF No. 1-1       filed 03/26/21      PageID.10 Page 3 of 10




               17.     Defendant failed to timely communicate with plaintiffs.

               18.     Defendant's failure to live up to its obligations under the policy and its

        obligations under industry standards and the Washington Administrative Code Fair Claims

        Pracfiices Regulations have caused,plaintiffs severe emotional strain and stress..

               19.     Plaintiffs were forced to hire attorneys and their own experts to investigate the

        loss because defendant improperly transferred the burden of investigation to them.

               20.     Plaintiffs' claim has yet to be resolved.

               21.     Insurance companies such as defendant owe their policyholders numerous duties

        upon the occurrence of a loss under an insurance policy. For example:
 10
               o       Insurance companies owe their policyholders a duty of good faith.
 11
               ®       Insurance companies have an obligation to tell the truth, to have a lawful
 12 !
                       purpose, to deal fairly with the policyholder, and to give equal consideration to
 13                    policyholders' interests as they do their own.

 14 I          •       Insurance companies are prohibited from engaging in conduct toward their
                       policyholders that is in any way unreasonable, fr'Ivolous, or unfounded.
 15
               o       Insurance compauies must conduct a full, fair, and prompt investigation of all
 16                    rrlaterial aspects of the insurance claim at their own expense.

 17 i          22.     The Unfair Claims Settlement Practices Regulation, which is found in chapter

`18     284-30 th
                of e as
                     Wgto
                        hin n Ad '' a'tive Code, imposes tie
                              mmistr                     du snoi nsu
                                                                 rance com anies.
                                                                           p

 19     Defendant owes those duties to plaintiffs. The Unfair Claims Settlement Practices Regulation is

 20 1 incorporated herein by reference. See WAC 284-30-330 to -380.

 21            23.     Insurance industry standards in the State of Washington require defendant to
 22 '
        comply with the Unfair Claim Settlement Practices Regulation. The regulation reflects
 23
        minimum industry standards.
 24

 25
                                                                                RUIZ & SMART
                                                                          PLAINTIFF LITIGATION PLLC
                                                                                   95 S. Jactcson St., Ste.100
                                                                                      Seattle, WA 98104
         CONIPLAINT - 3                                                      Tel. 206-203-9100 Fax 206-78571702
      Case 2:21-cv-00125-SAB          ECF No. 1-1        filed 03/26/21      PageID.11 Page 4 of 10




               24.    Insurance companies are prohibited by industry standards and Washington

        Administrative Code Regulations (see WAC 284-30-330 to -380) from:

               ©      Misrepresenting facts a.nd policy provisions.

               o      Failing to acknowledge and act reasonably promptly upon c.ommunications with
                      respect to claims arising under insurance..policies.

 6
               0      Failing to adopt and implement reasonable standards for the prompt investigation
                      of claims.
 7
             -- g     Failing-to advise insured of what is necessary to complete the claim.
 .8
               •      Failing to assist the insured.
 9 I'
               D      Refusing to pay claims without a reasonable investigation.
10
               •      Compelling first party claimants to initiate litigation by offering substantially less
11 '                  than the amounts due under policies.

12             @      Failing to promptiy settle claims where liability has become reasonably clear..

13             •      Failing to promptly provide a reasonable explanation of the basis in the insurance
                      policy in relation to the facts or applicable law for the denial of the claim.
14
               •      Failing to disclose all rights and benefits under an irisurance policy to the
15                    insured.
16             •      Failing to provide an explanation of the coverage under which payments were
                      made.
17
               •      Attempting to transfer the cost of investigation to the insured.
18

19             •      Failing to complete a full and fair investigation within 30 days.

20             a      Insurance companies are responsible for the accuracy of evaluations to determine
                      actual cash value.
21
               25.    To ensure compliance with legal and industry standards:
22
               o      insurance companies have a responsibility to properly train employees involved
23                    in claims-handling activity; and

24

25
                                                                               RUIZ & SbIART
                                                                         PLAIIYTIFF LITIGATION PLLC
                                                                                  9S S-Jackson St., Ste.100
                                                                                     Seattle, WA 98104.
         COMPLAINT - 4                                                      Tel. 206-203-9100 Fax206-785-1702
     Case 2:21-cv-00125-SAB              ECF No. 1-1        filed 03/26/21         PageID.12 Page 5 of 10




1               e       insurance companies have a responsibility to supervise, evaluate, investigate, and
                        (when necessary) discipline or terminate claims handlers who fall short of legal,
2                       industry, or company standards.
3               26.     Defendant violated all the above standards and Washington Administrative Code                  I

4    I   Regulations.
5
                27.     Defendant failed to perform a full and fair investigation of the claim and has
6
         denied the benefits to which plaintiffs are entitled under the Policy.
7
          -     28. - Defendant constructively denied coverage for plaintiffs' claim. -                       - --
 8
                29.      Defendant cannot rely on internal time limitations in the policy when it does not
 9
         perform a full and fair investigation into the loss on a timely basis.
10
                30.      Because of defendant's conduct, plaintiffs have been damaged in several ways
11
     I   including, without limitation, the following:
12

13               a       Loss of use and enjoyment of their property;

14               ®       Incurring the expense of retaining experts, which should have been done by
                         defendant;
IS
                 ®       Incurring investigative expenses that should have been borne by defendant;
16
                 O       Having to.hire counsel;
17
                 o       Being denied payment under their policy for all rights and benefits;
18
                 •       Exposure to increased inconvenience;
19
                 •       Economic impairment;
20
                 o       Spending substantial time dealing with the insurance claim; and
21
                 •       Emotional distress, aggravation, and anxie_ty.
22
                                             V.    CAiTSES OF ACTION
23
                                   CLAIM NO.1. DECLARATORY JUDGMENT
24
                 31.     PIaintiffs incorporate all the preceding paragraphs as if fully set forth herein.
25
                                                                                  I2UIZ & SMART
                                                                            PLAIIVTIFF LITIGATIOIV PLLC
                                                                                        95 S. Jackson St., Ste.100
                                                                                           Seattle, WA 98104
          COMPLAINT - 5                                                           Tel. 206-203-9100 Fax 206-785-1702
     Case 2:21-cv-00125-SAB           ECF No. 1-1        filed 03/26/21       PageID.13 Page 6 of 10




             32.     Plaintiffs seek a judgment:

              v      declaring that Plaintiffs are entitled to every coverage to which plaintiffs are
 3                   entitled under the Policy, including benefits for multiple losses;
 4
             ®       declaring, the benefits to which plaintiffs are entitled; and
 5
             •       declaring that defendant is estopped from asserting any time limitation in the
 6
                      insurance policy as a defense to coverage due to defendant's bad faith.

             33.     Defendant is liable for reasonable attorney fees,and costs under Olyinpic

      Steantship Co. v. Centennial Insurance Co., 117 Wn.2d 37, 51-53, 811 P.2d 673 (1991),
 9
      McGreevy v. Oregon Mutual Insurance Co., 128 Wn.2d 26, 37, 904 P.2d 731 (1995).
10

11                                CLATM NO. 2. BREACII OF CONT'12ACT
12           34.     Plaintiffs incorporate all the preceding paragraphs as if fuIly set forth herein.
13
              35.    The policy is a valid, enforceable contract.
14
             36.      Plaintiffs are entitled to full compliance rvith the policy.
15
              37.     Plaintiffs are entitled to coverage and every benefit available to plaintiffs under
16
      the policy.
17
              38.     Plaintiffs seek judgment with respect to all coverages and benefits that apply to
18
      the facts of this case, including benefits for multiple losses.
19
              39.     Defendant breached its obligations under the policy as alleged throughout this
20

21 I Complaint.

22            40.     Plaintiffs have sustained damage in an amount to be proven at trial.

23

24

25
                                                                                RUIZ & SvIART
                                                                          PLAINTIFF LITIGATION PLLC
                                                                                  95 S. Jackson St., Ste.100
                                                                                     Seattle, WA 98104
       COMPLAINT - 6                                                        Tel. 206-203-9100 Fax 206-785-1702
        Case 2:21-cv-00125-SAB          ECF No. 1-1         filed 03/26/21      PageID.14 Page 7 of 10




    1             41.   In addition to plaintiffs' damages, defendant is liable for reasonable attorney fees
    2    and costs under Olyrizpic Steanrship Co. v. Centennial Inszrf•ance Co., 117 Wn.2d 37, 51-53, 811
    3 ( P.2d 673 (1991).

    4
                            CLAIlVI NO. 3. VIOLATION OF DUTY OF GOOD FA.ITdi
    5
                  42.   Plaintiffs incorporate aIl the preceding paragraphs as if filIly set forth herein.
    6

—--7              43.   Defendant violated its duty of good faith.

    8             44.   Defendant's conduct as aIIeged throughout this Complaint was unreasonable and

    9 I in bad faith.

   10             45.   Defendant is in violation of the Unfair Claim Settlement Practices Regulation.

   11             46.   Defendant is in violation of industry standards for the handling of insurance
   12 I claims.

   13             47.   Ptaintiffs sustained damage as a result of defendant's conduct.
   14
                  48.   Defendant is liable for Plaintiffs' consequential economic and noneconomic
   15
         damages in addition to reasonable attorney fees and costs under McGreevy v. Oregon Mutual
   16
         Insur-ance Co., 128 Wn.2d 26, 37, 904 P.2d 731 (1995).
   17

   18                          CLA1M NO. 4. NEGLIGENT CLAIMS HANDLING

   19             49.   Plaintiffs incorporate all the preceding paragraphs as if fully set forth herein.

   20             50.   Defendant's handling of the insurance claim was unreasonable.

   21             51.   Defendant is in violation of the Unfair Claim Settlernent Practices Regulation.
   22             52.   Defendant is in violation of industry standards for the handling of insurance

   23 I claims.
   24
                  53.   Plaintiffs sustained damage as a result of defendant's conduct.
   25
                                                                                  RUIZ & SMART
                                                                            PLAIIVT]FF LITIGATION PLLC
                                                                                     95 S. Jackson SL, Ste. 100
                                                                                        Sea[tle, WA 98104
          COMPLAINT - 7                                                        Tel. 206-203-9100 Fax 206-785-1702
     Case 2:21-cv-00125-SAB               ECF No. 1-1         filed 03/26/21     PageID.15 Page 8 of 10




 1                     CI,AIlVI NO. 5. CONSUMER PROTECTION ACT (CPA), RCW 19.86.090

2                54.      Plaintiffs incorporate all the preceding paragraphs as if fully set forth herein.

3                55.      As alleged throughout this Complaint, defendant engaged in unfair or deceptive
4        acts or practices.
 5               56.      Defendant's conduct occurred in trade or commerce.
 6
                 57.      Defendant is in violation of the Unfair Claims Settlement Practices Regulation.
 7       -- -----
                 58.      Defendant acted-iri bad-faitti. -        -    ---       -    -     ----        --      -
 8
                 59.      Defendant's conduct affected the public interest.
 9
                 60.      Defendant's conduct caused injury to plaintiffs' "business or properiy," as those
10
         terms are defined for purposes ofthe CPA.
11
                 61.      Plaintiffs sustained damage as a result of defendant's conduct.
12
                 62.      In addition to plaintiffs' damages, defendant is liable for attorney fees and costs
13

14   I   under RCW 19.86:090.

15               63.      The Court should order defendant to pay enhanced damages uiider

16   I   RCW 19.86.090.

17
                                           CLAIlVI NO. 6. CPA INJUNCTION
18
                 64.      Plaintiffs incorporate all the preceding paragraphs as if fully set forth herein.
19
                 65.      Plaintiffs assert a claim for injunctive relief under the CPA.
20
                 66.      The Court should enjoin defendant from further acts that violate the Washington
21
     I Administrative Code, the Insurance Code, or the CPA. The Court should require defendant to
22
         enact procedures by which the company would live up to its legal obligations to perform its
23

24       obligations to policyholders. Under CR 65, plaintiff is not required to articulate the specific

25 ; terms of the injunction until the time of judgment. Nonetheless, appropriate injunctive relief
                                                                                       RUIZ & SMART
                                                                              PLAINTIFF LITIGATION PLLC
                                                                                      95 S. JacEcson St., Ste.100
                                                                                         Seattle, WA 98104
          COMPLAINT - 8                                                         Tel. 206-203-9100 Fax 206-785-1702
     Case 2:21-cv-00125-SAB           ECF No. 1-1        filed 03/26/21      PageID.16 Page 9 of 10




 1     could include a mandate for new training, guidelines, and supervision and the appointment of a

 2     special master for a lim ited time to oversee the implementation of such a mandate.
 3             67.    Defendant is liable for reasonable attorney fees and costs under RCW 19:86.090.
 4
         CLAIlVI NO. 7. (RESERVED) INSURANCE FAIlt CONDUCT ACT (IF'CA), RCW 4830.015
 5

               68.    Plaintiffs incorporate all the preceding paragraphs as if fully set forth herein.

               69..   Plaintiffs have provided a 20=day-notice requirement to Liberty-Mutual under- -

       IFCA.

               70.    In the event Liberty Mutual does not resolve plaintiffs' claims within the notice

       period, plaintiffs reserve the right to file a cause of action under the Insurance Fair Conduct Act,

       RCW 48.30.015, but do not do so at this time.
12

13                                 CLAIM NO. 8. CONSTRUCTIVE FRAUD
14 .           71.    Plaintiffs incorporate all the preceding paragraphs as if fully set forth herein.
15             72.    Defendant owed plaintiffs a quasi-fiduciary duty...
16
               73.    The acts described above constitute a breach of that duty.
17
               74.    Plaintiffs experienced damage as a proximate result.
18
               75.    Plaintiffs are entitled to recover reasonable attorney fees for defendant's
19
       constructive fraud.
20

21                                           PRAYER FOR.1EtEY,IEF

22             WHEREFORE, Plaintiffs request that this Court:

23             •      Enter a declaratory judgment as stated;
24             •      Enter a money judgment against defendant in the amount we will prove;
25
                                                                                RUIZ & Sb1Al2T
                                                                          PLAINTIFF LITIGATION PLLC
                                                                                  95 S.lackson St., S[e.100
                                                                                     Seattle, WA 98104
        COMPLAINT - 9                                                       Tei. 206-203-9100 Fax 206-785-1702
     Case 2:21-cv-00125-SAB
     1
                                        ECF No. 1-1        filed 03/26/21     PageID.17 Page 10 of 10




                   0      Enter an injunction as stated;

                   o      Award enhanced damages pursuant to RCW 19.86.090;

                   o      Award costs, disbursements, and attorney fees to the maXimum extent authorized
                          by law; 'including Olympic Steamship Co. v. Centennicil Inszn-crnce Co., 117
                          Wn.2d 37, 811 P.2d 673 (1991), RCW 19.86.090, for defendant's failure to act in
                          good faith, and for defendant's constructive fraud;

                   ©      Otherwise award Plaintiffs' attorney fees and costs; and

         --    — — B- —   Award such- other- relief as-is just and:proper: - - - - - -              - -

 8

 9                RESPECTFULLY SUBMITTED this 7th day of October, 2020.

10
                                                 RUIZ & SMART
11 '                                             PLAINTIFF LITIGATION PLLC

12
                                                 By:
13
                                                 Isaac Ruiz, WSBA #35237
14                                               iruiz@plaintifIlit.com
                                                 William C. Smart, WSBA #8192
15
                                                 wsmart@plaintifflit.com
                                                 Kathiyn M. Knudsen, WSBA# 41075
16
                                                 klcnudsen@plaintifflit.com
17
                                                WEBSTER LAW OFFICE PLLC
18

19
                                                THO vIAS F. WEBSTER WSBA #37325
20                                              Tom@websterlawoffice.net

21                                                          Coiuisel foi- plair:tiffs

22

23
          11

24

25
                                                                                    RUIZ & ShIART
                                                                            PLAIt`ITIFF LITIGr1TION PLLC
                                                                                     95 S. Jackson St., 5ite.100
                                                                                        Seattle, WA 98104
          COMPLAINT - 10                                                       Tel. 206 203-9100 Fax 206-785-1702
